Filed 9/18/15 P. v. Grayson CA3
                                                 NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                                 (Yolo)
                                                                    ----

THE PEOPLE,                                                                                               C077209

                     Plaintiff and Respondent,                                              (Super. Ct. No. CR141915)

          v.

ANTHONY AGUILAR GRAYSON,

                     Defendant and Appellant.

          This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
          On April 24, 2014, Deputy Richard Stevens’ attention was drawn to a car doing
laps around the county jail parking lot with a malfunctioning brake light. The deputy
contacted the passenger in the car, defendant Anthony Aguilar Grayson, who had one
misdemeanor and two felony warrants out for his arrest. A search of the car pursuant to
the consent of the driver revealed 17.12 grams of methamphetamine and a glass pipe in
the driver’s side door panel compartment. Defendant stated, “It’s mine.” An expert
opined that the methamphetamine was possessed for sale. In 2003, defendant had been
convicted of possession of a controlled substance for sale.
          Defendant entered a negotiated plea of no contest to possession of
methamphetamine for sale (Health & Saf. Code, § 11378) and admitted a prior drug


                                                                     1
conviction (Health & Saf. Code, § 11370.2, subd. (c)) in exchange for a stipulated
sentence of four years four months and the dismissal of the remaining counts
(transportation of methamphetamine, possession of drug paraphernalia, a misdemeanor,
false representation of identity to an officer, a misdemeanor) and allegations (three prior
prison terms).
       The court sentenced defendant to the stipulated term to be served in county jail
and awarded 205 days of presentence custody credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         MURRAY                 , J.

We concur:


      BLEASE                 , Acting P. J.


      NICHOLSON              , J.


                                              2